PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/466,446
Filing Date: 4 Jun 2019
Appellant(s): Xiong et al.



__________________
 Thomas G. Eschweiler 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 August 2021 appealing from the office action mailed 10 March 2021.

I. 	Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Advisory Action dated 1 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II.	Response to Argument
Summary:
The whole point of the appellant’s argument in this appeal brief is as follow:
The appellant’s claim is an apparatus of a New Radio (NR) gNodeB, the apparatus including a radio frequency (RF) circuitry interface, and processing circuitry coupled to the RF circuitry interface to: configure a plurality of bandwidth parts (BWPs) associated with respective numerologies; configure a physical downlink control channel (PDCCH) including downlink control information (DCI), the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE), the data transmission to occupy one of the plurality of BWPs or multiple ones of the plurality of BWPs, wherein the DCI does not include signaling to indicate a numerology for the data transmission, wherein the data transmission includes a physical downlink shared channel (PDSCH), and the processing circuitry is to encode the PDCCH for transmission on a BWP of the plurality of BWPs having a numerology that is different from a numerology of said one of the plurality of BWPs or multiple ones of the plurality of BWPs 
	The appellant argues that i. Papasakellariou does not teach a PDCCH including DCI that includes a BWP index for a data transmission to occupy one or more of multiple BWPs, as recited in claim 26. ii. Papasakellariou does not teach a PDCCH including DCI that does not include signaling to indicate a numerology for the data transmission as recited in claim 26. (Appellant, page 6-8, appeal brief).
	Examiner acknowledges and respectfully disagrees. As a matter of fact, there is no detail/specific steps/functionalities of how an apparatus of a New Radio (NR) gNodeB is configuring a plurality of bandwidth parts (BWPs) associated with respective numerologies; configuring a physical downlink control channel (PDCCH) including downlink control information (DCI), the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE), the data transmission to occupy one of the plurality of BWPs or multiple ones of the plurality of BWPs, wherein the DCI does not include signaling to indicate a numerology for the data transmission, wherein the data transmission includes a physical downlink shared channel (PDSCH), and the processing circuitry is to encode the PDCCH for transmission on a BWP of the plurality of BWPs having a numerology that is different from a numerology of said one of the plurality of BWPs or multiple ones of the plurality of BWPs for the data transmission, the PDCCH transmitted at a time instance different from a time instance for the data transmission; and process the data transmission based on the DC. The broadest reasonable interpretation of claim 1 was extensively drawn to wide variety of interpretation and it can be interpreted into different 

Detail:
The detail arguments for Papasakellariou and Chou are as follow:
	Claims 26, 28-31, 35, 37-38, 40, 42-43, 52, 54-55 and 57-61 were rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2017/0367046 A1) in view of Chou et al. (US 2018/0183551 A1).
Argument: Appellant argued that, Appellant respectfully submits that “no teaching or suggestion is provided in the cited portions of the reference that the DCI includes
a BWP index as recited in claim 26” and the combination of Papasakellariou and Chou fails to render obvious the invention of claim 26 and similarly recited in claims 35, 40, 52 and 55 (see pages 6-7 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 26 above because:
I. Detail Clarification for Claims 26, 35, 42, 52 and 57:
The following is the detail clarification of the reference Papasakellariou (US 2017/0367046 A1) and Chou et al. (US 2018/0183551 A1).
Papasakellariou explicitly disclose as:
1) a physical downlink control channel (PDCCH) includes downlink control information (DCI) conveying format (see Papasakellariou, Fig.1-3 [0087] and Fig.9 [0156]) and  whereby the DCI scheduling format is including information on scheduled resources allocation for a data transmission of PDSCH since the DCI scheduling format includes BW parts index for the PDSCH data transmission to or from a User Equipment (UE) (see Papasakellariou, Fig.4A-B [0116]-[0117], Fig.10-11 [0162] and Fig.24 [0261]). The data transmission of PDSCH is occupying over one of the plurality of bandwidth parts BWPs since the slot symbols of BW part are for the PDSCH data transmission in the slot configuration  (see Papasakellariou, Fig.5 [0118]-[0119], Fig.24 [0161]-[0162] and Fig.16 [0220]). 
Please see the following clarification block diagram:

    PNG
    media_image2.png
    369
    840
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    558
    1064
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    490
    791
    media_image4.png
    Greyscale


Argument: Appellant argued that, Appellant respectfully submits that “the DCI does not include signaling to indicate a numerology for the data transmission” and the combination of Papasakellariou and Chou fails to render obvious the invention of claim 26 and similarly recited in claims 35, 40, 52 and 55 (see pages 7-9 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 26 above because:
II. Detail Clarification for Claims 26, 35, 40, 52 and 55:
The following is the detail clarification of the reference Papasakellariou (US 2017/0367046 A1) and Chou et al. (US 2018/0183551 A1).
Papasakellariou explicitly disclose as:
2) a PDCCH is including the DCI format which does not need to explicitly indicate signaling such as periodic signaling or HARQ-ACK signaling for the DL/UL data transmission on a BW part of the plurality of BWPs having different numerology/multiple numerologies (see Papasakellariou, Fig.11 [0174]-[0176]). The DL signaling or UL signaling is not necessary in the DCI higher layer signaling to indicate the location of CSI-RS or SRS transmissions in a slot having BW numerology for the DL/UL data transmission since a configuration by higher layers signaling of a number of slot symbols used for PDCCH transmissions is wasteful when not all configured slot symbols need to actually be used for PDCCH transmissions in a slot. For example, for a slot that includes 7 symbols and for configuration of 2 symbols for PDCCH transmissions, a resource waste is 1/7=14% when resources only in a first slot symbol need to be used for PDCCH transmissions (see Papasakellariou, Fig.8-9 [0137]-[0142]). 


    PNG
    media_image5.png
    363
    900
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    373
    868
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    558
    1064
    media_image3.png
    Greyscale
	


Please see the following clarification block diagram:


    PNG
    media_image7.png
    335
    753
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    344
    700
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    505
    633
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    532
    637
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    361
    512
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    905
    640
    media_image12.png
    Greyscale


Therefore Papasakellariou and Chou discloses the claim limitation “the DCI does not include signaling to indicate a numerology for the data transmission” respectively and also discloses the same foregoing reasons of recited in claims 35, 40, 52 and 55.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VANNEILIAN LALCHINTHANG/Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412 

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                            

                                                                                                                                                                                                   { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.